Citation Nr: 1136640	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-06 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome. 

2.  Entitlement to service connection for allergic rhinitis with episodic sinusitis accompanied by headaches and sinus polyps. 

3.  Entitlement to service connection for headaches other than associated with allergic rhinitis and episodic sinusitis.  

4.  Entitlement to service connection for demyelinating polyneuropathy of the left lower extremity. 

5.  Entitlement to service connection for demyelinating polyneuropathy of the right lower extremity.

6.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder not otherwise specified and a specific phobia, situational type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2008 rating decisions of the RO in St. Petersburg, Florida.

In this case, the Veteran has been diagnosed with PTSD, a depressive disorder not otherwise specified and a specific phobia, situational type.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a lumbar spine disorder, and demyelinating polyneuropathy of the lower bilateral extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent and credible evidence establishes that the initial manifestations/symptoms of the Veteran's irritable bowel syndrome occurred during his active service.   

2.  The competent and credible evidence establishes that the initial manifestations/symptoms of the Veteran's allergic rhinitis with episodic sinusitis, accompanied by headaches and sinus polyps, occurred during his active service. 

3.  The evidence of record does not support a diagnosis of a current headache disability other than headaches associated with allergic rhinitis and episodic sinusitis.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  Allergic rhinitis with episodic sinusitis accompanied by headaches and sinus polyps was incurred in service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  
 
3.  A headache disorder other than headaches associated with allergic rhinitis and episodic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  
  


(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the issues of service connection for irritable bowel syndrome and allergic rhinitis with episodic sinusitis accompanied by headaches and sinus polyps, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Regarding the issues of service connection for headaches, other than those associated with allergic rhinitis, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the August 2006 letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Veteran was provided a VA examination in April 2007 for his headache disorder.  Notably, while the examiner was found to be of questionable sufficiency with regard to the other issues on appeal, which is discussed in the Remand below, the Board finds that the April 2007 VA examination report is adequate to the extent that the Veteran has reported that he does not have headache symptomatology apart from his allergic rhinitis disorder.  Further, as the Board is granting service connection for allergic rhinitis with headaches, the award of service connection for a separate headache disability, if such were found, would not enjoy the assignment of a separate, compensable rating.  Manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).
  
Therefore, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

a.  Irritable Bowel Syndrome 

Regarding irritable bowel syndrome, the Veteran claims that his bowel disorder has been ongoing since service.  Indeed, service treatment records indicate treatment for abdominal cramping and bloody diarrhea in September 1975.  The service physician's assessment was nonspecific proctitis.  The physician went on to note that the Veteran's symptoms may be seen very early in the course of inflammatory bowel disease. 

Post-service treatment records indicate that the Veteran has a diagnosis of irritable bowel disorder.  Thus, the Board finds that Shedden elements (1) and (2) are met as the Veteran has a current diagnosis and in-service noise exposure. 

The Board has considered the Veteran's claim that he has experienced a bowel disorder since service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  The Board also finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).   Moreover, in contemplation of the Veteran's credible description of his symptoms since service, and in light of his personal evaluation of the Veteran for diarrhea, Dr. S. provided the opinion that the Veteran's disorder (irritable bowel syndrome) initially manifested in 1970s.  Reference was made to reviewing VA hospital records from the 1970s.  However, as the Veteran has not claimed VA treatment at that time, the Board believes the records considered by Dr. S. were in fact the Veteran's service treatment records. 

The Board acknowledges that there is a negative opinion of record in the April 2007 VA examination report.  However, the VA examiner based his negative opinion on the fact that the medical evidence did not show chronicity of symptomatology.  The examiner did not indicate any consideration of the Veteran's statements of continuous symptomatology.  As noted above, the Board finds that the April 2007 VA opinion is not adequate for the purpose of basing a decision as the examiner failed to consider the Veteran's previous competent statements of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Absent objective medical evidence to the contrary, the Veteran's reports regarding his continuity of symptomatology should have been accepted by the examiner as true under Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding where VA examination was inadequate for evaluation purposes) and Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

The Board again finds the Veteran's statement regarding continuity of symptomatology to be both competent and credible.  The opinion from Dr. S., while somewhat vague, carries at least the same probative value as that of the VA examiner's opinion.  Thus, resolving all doubt in his favor, the evidence supports the conclusion that the initial symptoms of the Veteran's irritable bowel syndrome manifested during his active military service.

Accordingly, considering all of the evidence of record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for irritable bowel syndrome is granted.  

b.  Allergic rhinitis with episodic sinusitis accompanied by headaches and sinus polyps. 

Regarding allergic rhinitis with episodic sinusitis accompanied by headaches and sinus polyps, the Veteran claims that his current disorder is related to service and has been ongoing since service.  For the following reasons, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  

Weighing in favor of the Veteran's claim is an August 2006 letter from a private physician, Dr. E., who is an ear, nose, and throat specialist.  Dr. E. opined that the Veteran's sinusitis and headaches are at least as likely as not related to the same conditions found in his service treatment records.  Dr. E's opinion was based on his treatment of the Veteran since 1984 as well as his review of service treatment records which included diagnoses of bronchitis, upper respiratory infections, mononucleosis, nasal congestion and headaches, and tonsillitis.  

Weighing against the Veteran's claim is the April 2007 VA examination report.  The VA examiner diagnosed allergic rhinitis with acute episodic sinusitis accompanied by headaches, as well as sinus polyps.  The VA examiner opined the Veteran's current disorders are not related to service.  The VA examiner's rationale was that based on the limited evidence in the C-file, there does not appear to be any relationship between the conditions the Veteran was treated for in the military and his current conditions.  The VA examiner did not provide a basis for his opinion.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).  As sound reasoning for the conclusion has not been articulated here, the adequacy of the examination is therefore deemed questionable.

That said, the Board finds no adequate basis to reject the competent medical evidence and the private medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds the evidence is at least in equipoise and resolves doubt in the Veteran's favor.  As such, service connection for allergic rhinitis with episodic sinusitis accompanied by headaches and sinus polyps is granted.  

          b. Headaches, other than associated with allergic rhinitis

Regarding headaches other than those associated with allergic rhinitis, the Board finds that the claim fails for lack of a current diagnosis.  Specifically, despite treatment for frontal headaches in service that were associated with a diagnosis of mononucleosis, post-service treatment records indicate that the Veteran's headaches are associated with his sinusitis complaints, addressed above.  In fact, the Veteran reported to the April 2007 VA examiner that he did not have headaches apart from those related to his sinus complaints.  The Board places significant probative value on the Veteran's own admission that he has not had headaches other than those associated with his sinus complaints.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997), 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Further, the Veteran would not be entitled to separate and additional ratings for a separate headache disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14. That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Based on the foregoing, the Veteran's claim for headaches apart from his allergic rhinitis claim, must be denied. 


ORDER

Service connection for irritable bowel syndrome is granted. 

Service connection for allergic rhinitis with episodic sinusitis accompanied by headaches and sinus polyps, is granted.  
 
Service connection for a headache disorder other than headaches associated with allergic rhinitis and episodic sinusitis, is denied. 


REMAND

Regarding the issues of service connection for a lumbar spine disorder, demyelinating polyneuropathy of the bilateral lower extremities, as well as service connection for an acquired psychiatric disorder including PTSD, a remand is required.  

Regarding a lumbar spine disorder and demyelinating polyneuropathy of the bilateral lower extremities, the Veteran claims his current disorders related to a lumbar strain in service.  The Veteran has been diagnosed with degenerative disc disease, bilateral sciatica, as well as demyelinating polyneuropathy of the bilateral lower extremities that is not related to his back disorder.  Additionally, a November 2007 private MRI indicated fracture at L1 which appears subacute to chronic in nature.

Weighing in favor of the Veteran's claim is a private medical opinion dated in November 2006.  The Veteran's private neurologist, Dr. P., indicated that she had treated the Veteran for approximately one year prior to writing the opinion.  Upon review of his service treatment records and her own treatment of the Veteran, Dr. O. determined that his current complaints "may be" related to the conditions found in his service treatment records.  The opinion carries diminished probative value due to its speculative nature.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992).

The Board observes that the April 2007 VA examiner found that the Veteran's lumbar spine and demyelinating polyneuropathy of the bilateral extremities are not related to service.  However, the April 2007 VA examiner did not offer a rationale for his opinion other than that it was based on a review of the C-file.  As sound reasoning for the conclusion has not been articulated here, the adequacy of the examination is therefore deemed questionable.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008).   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the claim must be remanded for another VA examination and etiology opinion.  

Regarding the Veteran's claim for an acquired psychiatric disorder including PTSD, the Board finds that an examination is necessary.  In February 2009, the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran has been diagnosed with PTSD as well as a depressive disorder not otherwise specified and a specific phobia, situational type. 

Historically, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

Here, the Veteran has expressed that he feared hostile attack while serving aboard a Coast Guard cutter, among other stressors.  Specifically, he has reported that when he had to board hostile vessels, he was in fear for his life despite the fact that he was not threatened with a weapon.  He also reported other stressors including performing CPR on a drowning victim who vomited while the Veteran was administering CPR, and later died.  Additionally, he responded to a distress call in extreme weather conditions and never found the boat or the person calling for help.  Also, while participating in his first helicopter rescue, he was jolted by high electrostatic discharge by grabbing a boom before it hit the deck.  Another time, he participated in search and rescue for a boy on a sailboat in distress.  The Veteran had difficulty reaching the boy due to the flotation device suit he was wearing.  He was finally able to rescue the boy who was trapped under the boat.  Further, he was troubled by assisting a fellow service member following a fight where the service member was cut up severely with a razor type knife.  In another instance, he was serving during an Arctic cruise and replaced an engine in one of the small boats on board.  He took it out for a test run and lost power as well as sight of the bigger ship.  He spent 24 hours on the north Atlantic without power.  Another stressor included being on board a ship when it went aground and he had to stand watch below deck to make sure the hull stayed intact while they took the ship back to shore for repairs.  On another occasion, he boarded a foreign ship looking for contraband and the foreigners tried to scare him off the ship.  He felt very uncomfortable.  He was also trained to perform drug seizures off the Atlantic and Gulf coasts.  During a drug bust, a cabin cruiser sank and he was assigned to guard the sunken cruiser.  He had to warn oncoming boats away several times.  One of the oncoming boats did not heed his warning initially and he thought he was going to be killed for the drugs on the sunken boat. 

The foregoing stressors have not been confirmed.  In fact, a formal finding was made by the RO that the stressors could not be confirmed.  However, a retired fellow service member submitted a letter in support of the Veteran's claim, indicating the hardships they endured in the Coast Guard while saving lives, including performing CPR without protection and having people who were rescued, come back to life and vomit in their mouths, breathing diesel fumes for days on end, jumping into waters no matter how cold or gas-filled in order to save lives, and inhaling smoke from the diesel for so long that their food would taste like diesel later.  Further, as noted above, if the Veteran was in fear for his life, then the stressor need not be confirmed if the other criteria listed in 38 C.F.R. § 3.304(f) are met.  As noted above, the Veteran has reported that he was in fear for his life on at least the occasion where he guarded the sunken cabin cruiser.  

A July 2007 private opinion by a non-VA or VA-contracted psychologist has indicated a diagnosis of PTSD due to events in service.  However, no VA psychiatrist or VA contracted psychiatrist has confirmed that the Veteran's purported stressors are related to his current symptoms.  Based on the foregoing, there is insufficient competent evidence on file for the VA to make a decision on the Veteran's claim.  To that end, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether his current acquired psychiatric disorder is causally related to active service.  

The Veteran should be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  

The Board acknowledges the Veteran's contention that VA did not complete its duty to assist by obtaining the ship's deck logs and/or morning reports.  However, if a VA (or VA-contracted) psychologist or psychiatrist determines that the Veteran has PTSD and it is related to the time, place and circumstances of his service, VA need not seek to further confirm stressors by obtaining the ship's deck logs or morning reports.  However, for the sake of being complete, the deck logs and morning reports should be requested. 

Accordingly, the case is REMANDED for the following action:

1. The deck logs and morning reports from the Veteran's Coast Guard cutter should be requested.  Any negative reply should be included with the claims file.

2. Arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, a depressive disorder not otherwise specified and a specific phobia, situational type.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The VA examiner must determine whether the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  

Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.

The examiner should provide a full rationale with respect to any stated medical opinions. The examiner is also advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.

3. Arrange for the Veteran to undergo the appropriate VA examination to determine the nature and etiology of his lumbar spine disorder and demyelinating polyneuropathy of the bilateral extremities.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should then be asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's lumbar spine disorder and demyelinating polyneuropathy of the bilateral lower extremities are related to service.  

In reaching any conclusion, the examiner should consider and discuss the private neurological opinion dated in November 2006 which indicated that the Veteran's lumbar spine and demyelinating polyneuropathy of the bilateral lower extremities may be related to service. 

The examiner should provide a full rationale with respect to any stated medical opinions. The examiner is also advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue an SSOC and afford the Veteran and his representative an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


